DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
The declaration filed 10/27/2021 is acknowledged.
With regard to the declaration,
As to paragraph 5,
Applicant argues that what is shown in Figure 5 relates to a single component of the strength of the magnetic field in the radial direction and not the full magnetic field strength.  Whether Figure 5 of Ito (US 2007/0205759) does or does not disclose only a single component does not preclude the prior art from disclosing the claim features because applicant does not claim or require the full magnetic field strength. This is because applicant claims that the magnetic field has a strength, such as a the first strength in claim 1. Such a strength is not limited to a full strength of the magnetic field.   That stated, the Examiner respectfully disagrees because Ito expressly states that what is shown in Figure 5 is “a change in a magnetic flux density in the 
As to paragraph 6,
The Examiner respectfully notes that there is no requirement that the prior art disclose threshold related to predicted reliability when such a feature is a property of the system.  Further, applicant is arguing that references individually, but where it is the combination of references that disclose the claim features.  Ito does not disclose a domain wall magnetic sensor, and thus it could not expressly disclose the predicted reliability of the system with regard to this feature.  The combination teaches in the use of a domain wall system, and in the combination, a person of ordinary skill in the art would have known that that the magnetic field strength must be a minimum value to allow the domain wall system to reliably operate to a degree that the device would reasonably function. 
As to paragraph 7,
Applicant argues that the structure of Ito would not necessarily result in the magnetic thresholds and that it is possible that all of the magnetic field strengths could be (1) below a range for which domain walls predictably propagate through the magnetic sensor or (2) the sensor could be within the range for which domain walls predictably propagate.  The Examiner first respectfully notes that what “could” occur is not evidence that the prior art combination fails to disclose the claimed features.  The Examiner has previously shown and explained that based 
The Examiner respectfully notes that Novotechnik discloses the same type of multi-turn magnetic sensor used by applicant.  Novotechnik explains on pages 4-6 that as a magnetic field rotates at the sensor, the field causes different domain walls to be created, and that “In this way, the resistance suddenly and measurably increases or decreases across segments … Since the tri-level (or trinary-low, medium or high) resistances produced by specific segments depends on parallel and anti-parallel domain wall combinations as well as the number of rotations, the count can be accurately determined” (emphasis added).  Novotechnik is therefore disclosing a multiturn sensor where the intent is for the magnetic field to be such that the count from the sensor, and thus any magnetic domain walls within the sensor, be accurate.  Paragraph [0002] of applicant’s disclosure explains that it is known that it is desirable to keep the strength of the magnetic field within a magnetic window delimited by a high and low magnetic field strength so that the multi-turn sensor would be reliable.  In light of this, a person of ordinary skill in the art would have known that, when combining Novotechnik into Ito, the magnetic field must be within a specific window in order to allow for the accurate and thus reliable operation already disclosed by Novotechnik.  This is especially true in light of what applicant admits is known in the art in applicant’s paragraph [0002].  A person of ordinary skill in the art would not reasonably intentionally use magnetic field strengths outside of the known necessary magnetic 
As to paragraph 8,
In this paragraph, applicant states and admits that “I believe that one skilled in the art would recognize that the specific magnetic field strengths at which domain walls do or do not predictably propagate are based on physical properties of a given multiturn magnetic sensor.”  Novotechnik teaches the use of a multi-turn magnetic sensor, similar to that used by applicant. Since a person of ordinary skill in the art would recognize that the specific magnetic field strengths at which domain walls do or do not predictably propagate are based on physical 
The Examiner respectfully notes that applicant is in part is not arguing any specific implementation of the manner in which applicant causes the magnetic field to stay within the desired magnetic window but is instead arguing that the prior art does not include a magnetic window at all.  However, as explained above, such a window is a property of using a multi-turn magnetic sensor.  Furthermore, Ito discloses the same type of magnetic encoder as used by applicant with the same type of reverse pole configuration used by applicant.  It is therefore reasonable to conclude that the combination, like applicant, would normally include a magnetic field strength within a specific magnetic window, and thus where the domain walls are predictable, including the field due to the reverse pole, as well as a window in which the domain walls do not reasonably reliably propagate, as for example explained by applicant in applicant’s paragraph [0002]).  The magnetic field strength approaching 0 as seen in Figure 5 of Ito can also be said to be the point outside the predictable range.  The prior art therefore reasonably discloses the claim features.  
With regard to applicant’s arguments on pages 9-13,
The Examiner respectfully directs applicant’s attention to the above response which addressed most of applicant’s arguments.
The Examiner respectfully disagrees regarding the radial magnetic component strength feature as the declaration does not reasonably establish that what is disclosed in Ito is only the radial component of the magnetic field.  Applicant does not provide any further evidence or explanation as to why what is disclosed in Ito must be a radial component as argued.  For example, applicant discloses a similar encoder magnetized in a similar manner and direction as Ito, and applicant’s sensor is placed in a similar manner with respect to the encoder as is disclosed by Ito.  As such, the mere placement of the elements of Ito does not reasonably establish that the radial component is all that is disclosed in Figure 5, because applicant discloses a similar arrangement but where the magnetic field shown in applicant’s figures is argued by applicant to be the full strength of the field and not just a radial component.  Furthermore, Ito does not state that what is shown or disclosed is a radial component and instead expressly states that what is shown is “a change of a magnetic flux density in the vicinity of the origin position to-be-detected.”  It is therefore reasonable to conclude that what is shown is just that, the magnetic flux density, which reasonably would include the entirety of the density.  Furthermore, even if applicant’s radial argument were accepted, a strength of the magnetic field in the radial direction is still a strength of the magnetic field.  Applicant does not claim or require the entirety of the magnetic field strength when applicant recites that the magnetic field has a strength such as a first strength.  
The Examiner has respectfully demonstrated that the claimed field strengths are necessarily present as explained above.  Applicant has not reasonably established with any evidence that the claimed “possibilities” for the magnetic field strength can or would reasonably exist, especially when a person of ordinary skill in the art would have known that the multi-turn sensor must be operated in a magnetic window in order to reliably operate as explained above.  
Lastly, applicant argues that the cited references do not recognize applicant’s technical solution, and essentially hat the cited references do not recognize uses applicant’s magnetic windows.  The Examiner respectfully disagrees because the claim windows do not reasonably, in the combination, go beyond any know or traditional window that such a sensor would required.  The Examiner further respectfully notes that there is no requirement that the prior art recognize any advantage or solution identified by applicant.  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” (MPEP 2144(IV)).
Please see the figures below demonstrating the similarities between the prior art and instant application.

    PNG
    media_image1.png
    715
    844
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    595
    1010
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    417
    862
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10, 12, 16, 18, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0205759) in view of Novotechnik (How to Substantially Reduce Encoder Cost While Gaining Functionality with Multi-turn Rotary Position Sensors).
As to Claim 1,
Ito discloses applying a magnetic field at a magnetic sensor (8C) using a magnetic target (7B), (Figures 1 and 8 / note the magnetic field is applied by way of member 7B), wherein the magnetic field defines a magnetic field vector at the magnetic sensor, wherein the magnetic field vector rotates with respect to the sensor (Figure 8 / note this is a property of the system in light of applicant’s disclosure and because the encoder is rotating), increasing the strength of the magnetic field to a second strength within the range at the magnetic sensor (Figures 1,8 / note this is a property of the system due to the reversed magnetic pole at 7Ba), (Paragraph [0054]), turning the magnetic field such that the magnetic field vector is pointing and rotating about the sensor so as to adjust a state of the magnetic sensor (Paragraph [0034] / note that by detecting the magnetic field the state of the sensor changes).
Ito does not disclose the magnetic sensor is a multi-turn magnetic sensor, wherein the magnetic field vector is pointing outside of an area for which domain wall propagation in the multi-turn magnetic sensor is expected, wherein the magnetic field has a first strength at the multi-turn magnetic sensor below a range for which domain walls predictably propagate through the multi-turn magnetic sensor, while the magnetic field vector is pointing outside the area, increasing the strength of the magnetic field using the magnetic target to a second strength at the multi-turn sensor within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and while the magnetic field has the second strength at the multi-turn magnetic sensor, adjusting the magnetic field using the magnetic target such that the magnetic field vector is pointing within the area so as to adjust a state of the multi-turn magnetic sensor.
Novotechnik discloses the magnetic sensor is a multi-turn magnetic sensor (DWG)  (Pages 3-6, note the DWG detects revolutions/turns as seen in Figures 4a-4f)  , wherein the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ito to include the magnetic sensor is a multi-turn magnetic sensor, and to therefore disclose w wherein the magnetic field vector is pointing outside of an area for which domain wall propagation in the multi-turn magnetic sensor is expected, wherein the magnetic field has a first strength at the multi-turn magnetic sensor below a range for which domain walls predictably propagate through the multi-turn magnetic sensor, while the magnetic field vector is pointing outside the area, increasing the strength of the magnetic field using the magnetic target to a second strength at the multi-turn sensor within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and while the magnetic field has the second strength at the multi-turn magnetic sensor, adjusting the magnetic field using the magnetic target such that the magnetic field vector is pointing within the area so as to adjust a state of the multi-turn magnetic sensor given the above disclosure and teaching of Novotechnik in order to advantageously utilize a magnetic sensor that can advantageously hold a sensed count of the number turns of the magnetic field for years without needing power (Page 3, How it works), and thus be able to retain the count of the number of turns should power become undesirably interrupted.
(Note: 
1) Novotechnik is presumed to have published prior to June 14, 2018 as is therefore available as prior art. Note that the same reference appears to have been cited in US9803997 which was retrieved on 4/28/2009.
2) Ito discloses a similar magnetic ring magnet as applicant, including the reversed magnetic pole.  The primary difference, as best understood, between Ito and the instant claims is the type of magnetic sensor utilized.  Novotechnik discloses a similar type of multi-turn magnetic sensor as applicant, and in the combination, the prior art would disclose the claim features.  While the prior art does not expressly disclose the first and second magnetic field strength features claimed above, the Examiner notes that the magnetic sensor is positioned from the magnetic ring in a similar manner as applicant.  By replacing the magnetic sensor of Ito with the multi-turn magnetic sensor of Novotechnik, the features of the first and second strength, as well as where the magnetic field vector is pointing, are properties of the system, as best understood, because the combination of Ito in view of Novotechnik discloses a substantially similar arrangement as applicant.  As such, the prior art, in the combination, reasonably discloses the claim features.)
As to Claim 2,
Ito in view of Novotechnik discloses wherein adjusting the magnetic field comprises rotating the magnetic target relative to the multi-turn magnetic sensor (Figure 7B), (Paragraph [0032]).
As to Claims 6 and 16,
Ito discloses a magnetic sensor (8C) comprising a sensor element and configured to detect a number of turns of a magnetic field (Paragraph [0032]); and a magnetic target (7b) configured to move between a first position relative to the magnetic sensor and a second position relative to the magnetic sensor (Figures 1 and 8), (Paragraphs [0032],[0054]), the magnetic target configured such that: in the first position, the magnetic target is configured to apply the magnetic field with a first strength at the magnetic sensor (Figure 8); and in the second position, the 
Ito does not disclose the magnetic sensor is a multi-turn magnetic sensor, the multi-turn magnetic sensor comprising magnetoresistive elements and configured to record a number of turns of a magnetic field based on domain wall propagation through the multi-turn magnetic sensor; the first strength being below a range for which domain walls predictably propagate through the multi-turn magnetic sensor or propagate through the magnetic sensor with a non-zero probability of less than 95%; and the second strength being in the range for which domain walls predictably propagate through the multi-turn magnetic sensor.
Novotechnik discloses the magnetic sensor is a multi-turn magnetic sensor (DWG)  (Pages 3-6, note the DWG detects revolutions/turns as seen in Figures 4a-4f) , wherein the magnetic field is pointing outside of an area for which domain wall propagation in the multi-turn magnetic sensor is expected (Figures 4a-4f / note the magnetic field direction is pointing to similar locations as disclosed by applicant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ito to include the magnetic sensor is a multi-turn magnetic sensor, the multi-turn magnetic sensor comprising magnetoresistive elements and configured to record a number of turns of a magnetic field based on domain wall propagation through the multi-turn magnetic sensor; the first strength being below a range for which domain walls predictably propagate through the multi-turn magnetic sensor or propagate through the magnetic sensor with a non-zero probability of less than 95%; and the second strength being in the range for which domain walls predictably propagate through the multi-turn magnetic sensor given the above disclosure and teaching of Novotechnik in order to advantageously utilize a magnetic sensor that 
(Note: 
1) Novotechnik is presumed to have published prior to June 14, 2018 as is therefore available as prior art. Note that the same reference appears to have been cited in US9803997 on 1/24/2014 which was retrieved on 4/28/2009.
2) Ito discloses a similar magnetic ring magnet as applicant, including the reversed magnetic pole.  The primary difference, as best understood, between Ito and the instant claims is the type of magnetic sensor utilized.  Novotechnik discloses a similar type of multi-turn magnetic sensor as applicant, and in the combination, the prior art would disclose the claim features.  While the prior art does not expressly disclose the first and second magnetic field strength features claimed above, the Examiner notes that the magnetic sensor is positioned from the magnetic ring in a similar manner as applicant.  By replacing the magnetic sensor of Ito with the multi-turn magnetic sensor of Novotechnik, the features of the first and second strength, as well as where the magnetic field vector is pointing, are properties of the system, as best understood, because the combination of Ito in view of Novotechnik discloses a substantially similar arrangement as applicant.  As such, the prior art, in the combination, reasonably discloses the claim features.)
As to Claim 7,
Ito in view of Novotechnik discloses the magnetic target (7B) comprises: a first portion ((7Bb) for Claim 7, but (7Ba) for the combination of claims 7,10)  of magnetic material that forms a first magnetic dipole (Figure 8); and a second portion ((7Ba) for Claim 7, but (7Bb) for 
As to Claim 8,
Ito in view of Novotechnik discloses when the magnetic target is in the first position, the second portion of the magnetic material is disposed away from the multi-turn magnetic sensor (Figure 8 / note the first position can be considered to be the position when the second portion is disposed away as claimed).
As to Claim 9,
Ito in view of Novotechnik discloses when the magnetic target is in the second position, the second portion of the magnetic material is disposed adjacent to the multi-turn magnetic sensor (Figure 8 / note the second position can be considered to be the position when the second portion is disposed adjacent as claimed).
As to Claim 10,
Ito in view of Novotechnik discloses the substantially circular circumference defines a circle having a center (Figure 8 / note the center of the ring), wherein the first magnetic dipole is oriented such that the first magnetic dipole has a north magnetic pole  and a south magnetic pole (Figure 8 / note portion 7Ba which must be a dipole as it must include a north and south pole as it cannot be a monopole), wherein the north magnetic pole of the first magnetic dipole is closer to the center of the circle than the south magnetic pole of the first magnetic dipole (Figure 8 / 
As to Claim 12,
Ito in view of Novotechnik discloses the magnetic target comprises a ring (7B) having the substantially circular circumference (Figure 8), and the first and second portions of the magnetic material together span substantially the entire substantially circular circumference of the ring (Figure 8).
As to Claim 18,
Ito in view of Novotechnik discloses the magnetic target is shaped in a ring and has a plurality of magnetic poles (Figure 8 / note portions 7Ba and 7Bb).
As to Claims 21, 22, and 23,
Ito in view of Novotechnik discloses while the magnetic field vector is pointing outside of the area, maintaining a magnetic angle induced by the magnetic target within a predetermined range of magnetic angles, and while the magnetic field vector is pointing within the area, reversing a sign of the magnetic angle that is outside of the predetermined range of magnetic angles (Figure 5).
(Note: Applicant does not define what the predetermined range of magnetic angles is for when the vector is pointing outside the area.  Because such a feature must be present in the prior art due to, at least, the reverse pole and how the magnetic field strength crossed through 0, the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0205759) in view of Novotechnik (How to Substantially Reduce Encoder Cost While Gaining Functionality with Multi-turn Rotary Position Sensors) as applied to claim 1 and in further view of Mattheis et al. (Mattheis) (US 2018/0372510).
As to Claim 4,
Ito in view of Novotechnik do not disclose applying, with an initialization magnet separate from the magnetic target and to the multi-turn magnetic sensor, an initialization magnetic field having a third strength that is within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and turning the initialization magnetic field relative to the multi-turn magnetic sensor in order to produce at least one domain wall in the multi-turn magnetic sensor.
Mattheis discloses applying, with an initialization magnet separate from the magnetic target and to the multi-turn magnetic sensor (Paragraphs [0012],[0014] / note magnetic field pulse), an initialization magnetic field having a third strength that is within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and turning the initialization magnetic field relative to the multi-turn magnetic sensor in order to produce at least one domain wall in the multi-turn magnetic sensor (Paragraphs [0012],[0014] / note the field is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ito in view of Novotechnik to include applying, with an initialization magnet separate from the magnetic target and to the multi-turn magnetic sensor, an initialization magnetic field having a third strength that is within the range for which domain walls predictably propagate through the multi-turn magnetic sensor; and turning the initialization magnetic field relative to the multi-turn magnetic sensor in order to produce at least one domain wall in the multi-turn magnetic sensor as taught by Mattheis in order to advantageously preclude a counting error by the sensor (Paragraph [0012]) and thus ensure proper operation of the multi-turn magnetic sensor.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner




/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858